Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 05/31/2022.
Claims 1-20 are pending.
Claims 1, 3-6, 8-11, and 13-20 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the claim rejections under 35 U.S.C. 101, have been fully considered and are persuasive. Therefore, the rejections set forth in the previous office action have been withdrawn. 

Applicant’s arguments, with respect to the rejection(s) of analogous claim(s) 1, 6, and 13 under 35 U.S.C. 103, have been considered but they are not persuasive. More specifically, the applicant argues that no prior art of reference teach the amended claims 1, 6, and 13 limitations that now recite “generating, for the plurality of time bins, a plurality of hazard metrics using a recurrent neural network comprising weighted parameters determined based on the sequential features corresponding to the sequential order of the past electronic messages for the user by providing, to corresponding stages of the recurrent neural network, input attributes indicating user interactions with the past electronic messages and sequence data generated by previous stages of the recurrent neural network, wherein a hazard metric of the plurality of hazard metrics indicates an instantaneous probability, for the new electronic message sent within a time bin of the plurality of time bins, of a user interaction occurring after a particular time given that the user interaction has not occurred by the particular time; and selecting the time bin from the plurality of time bins based on the plurality of hazard metrics”, since “Berry merely generally describes using machine-learning algorithms trained on historical actions and past user responses…[and] does not teach anything related to generating a hazard metric and then selecting a time bin”. The Examiner respectfully disagrees.
Berry, as previously cited ¶[0256-0257], “the social networking system 1702 may consider a variety of variables when determining weights for various factors used to calculate a coefficient” for “machine-learning algorithms trained on historical actions and past user responses”, here, determining weights of variables is representing as determining weight parameters for machine learning model is representing as a neural network. 
Further, new reference Zhang has been cited as teaching utilization of an RNN as amended. See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

The applicant argues Liu cannot anticipate the amended claim limitations above since “Liu merely describes predicting user behavior related to posting or reposting microblogs based on time…[and] merely teaches using time-specific matrices that capture temporal properties of a user’s dynamic behavior…[thus] Liu does not teach anything related to a “hazard metric” as recited in the claims.” The Examiner respectfully disagrees.
	Due to the broadness of the claim language, Berry has been found to at least imply “hazard metrics”, and Liu is cited in alternative for teaching the claim element as defined by the claim language; Liu: Page 6, “use a similar strategy for generating time-specific metrics”, here, time-specific metric is representing as interaction probability metric, further see Liu’s time interval operations. See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Applicant arguments directed toward previous reference Ickin have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berry, JR. et al. (US 2018/0018701 A1), hereafter referred to as Berry, in view of Liu et al. (NPL: “ICE: Information Credibility Evaluation on Social Media via Representation Learning”), hereafter referred to as Liu, in view of Zhang et al (NPL: “Sequential Click Prediction for Sponsored Search with Recurrent Neural Networks”, 2014), hereafter referred to as Zhang.

Regarding claim 1, Berry teaches in a computer-implemented method comprising (Berry: ¶[0210], “the promotional messaging system 104 can be executed on an electronic messaging system and/or social networking system, such as the electronic messaging system and social networking system described with respect to FIG. 1.”. ¶[0218], “FIG. 16 illustrates a block diagram of exemplary computing device 1600”. ¶[0085], “the promotional messaging system determining an optimal delivery time to deliver a promotional message to a user”. ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”):
identifying, by at least one processor, past electronic messages for a user partitioned into a plurality of time bins based on timestamps corresponding to the past electronic messages, the past electronic messages comprising sequential features according to a sequential order of the past electronic messages (Berry: Claim 1, “analyzing, for a user and by at least one processor, activity patterns based on past interactions of the user within an electronic messaging system”. ¶[0102], “the promotional messaging system predates the timestamp of a promotional message” (sequential features). ¶[0090-0095], “promotional messaging system 104 creates a list of each time the user logs in (or becomes active) to the electronic messaging system 102”, including “different time periods and/or intervals”);
for a digital content campaign comprising a new electronic message for the user, determining a time bin of the plurality of time bins for sending the new electronic message to a client device of the user by (Berry: ¶[0010], “determining an optimal delivery time to deliver promotional messages to users in the customized audience”): 
generating, for the plurality of time bins, a plurality of hazard metrics using a recurrent neural network comprising weighted parameters determined based on the sequential features corresponding to the sequential order of the past electronic messages for the user by providing (Berry: ¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action” (engagement/interaction metrics). ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”. ¶[0256-0257], “the social networking system 1702 may consider a variety of variables when determining weights for various factors used to calculate a coefficient” for “machine-learning algorithms trained on historical actions and past user responses”, here, determining weights of variables is representing as determining weight parameters for machine learning model is essentially representing as a neural network), [[to corresponding stages of the recurrent neural network, input attributes indicating user interactions with the past electronic messages and sequence data generated by previous stages of the recurrent neural network]], wherein a hazard metric of the plurality of hazard metrics indicates an instantaneous probability, for the new electronic message sent within a time bin of the plurality of time bins, of a user interaction occurring after a particular time given that the user interaction has not occurred by the particular time (Berry: ¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”); and
selecting the time bin from the plurality of time bins based on the plurality of hazard metrics (Berry: ¶[0095-0096], “the promotional messaging system 104 uses the time zone where the user is located to select a delivery time before the user wakes up (e.g., before 5:30 AM local time). In step 514, the promotional messaging system 104 delivers the promotional message to the client device 108n of the user near the delivery time”); and
executing the digital content campaign by sending the new electronic message to a client device of the user based on the determined time bin (Berry: ¶[0196-0197], “the promotional messaging system 104 may determine to pause messages send on behalf of the merchant for the threshold time period. Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”).

Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose: partitioned into plurality of time bins, and to corresponding stages of the recurrent neural network, input attributes indicating user interactions with the past electronic messages and sequence data generated by previous stages of the recurrent neural network.
However, Liu teaches:
partitioned into plurality of time bins (Liu: Page 6, “partition the time interval into discrete time bins”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computer-implemented method of determining and applying strategic digital content transmission times using machine-learning of Berry with partitioning into plurality of time bins of Liu.
One would be motivated to do so to overcome the data sparsity problem where the time interval is calculated via a nonlinear interpolation method which can solve the problem of learning metrics for continuous values in the model and provides a solution for modeling the dynamic behaviors of users (Liu: Page 6).
However, Liu does not distinctly disclose to corresponding stages of the recurrent neural network, input attributes indicating user interactions with the past electronic messages and sequence data generated by previous stages of the recurrent neural network.
Zhang teaches to corresponding stages of the recurrent neural network, input attributes indicating user interactions with the past electronic messages and sequence data generated by previous stages of the recurrent neural network (Zhang: Page 1370 “Data Analysis on Sequential Dependency” and pages 1371-1372, “In our framework, i(t) represents the features correlated to user’s current behavior (input attributes indicating user interactions with the past electronic messages) and h(t) represents sequential information of user’s previous behaviors (sequence data generated by previous stages of the recurrent neural network)”, wherein the behaviors are user binned click data to advertisements and the sequential data is generated by the RNN). 
Further, Berry at least implies using a recurrent neural network (see mapping above), however Zhang teaches using a recurrent neural network (Zhang: Page 1370 “Data Analysis on Sequential Dependency” and pages 1371-1372, “recurrent neural network” utilization for “sequential prediction”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify computer-implemented method of determining and applying strategic digital content transmission times using machine-learning, as taught by Berry as modified by partitioning into plurality of time bins as taught by Liu, to include using an RNN for sequential prediction of user click of an advertisement as taught by Zhang in order to ensure “enhancing the accuracy of click prediction.” (Zhang, section Introduction).

Regarding claim 2, Berry in view of Liu in view of Zhang teaches the computer-implemented method as recited in claim 1 as discussed above and Berry further teaches:
wherein identifying the past electronic messages for the user partitioned into the plurality of time bins comprises partitioning a plurality of past electronic messages of a plurality of users into the plurality of time bins according to a grouping proportion (Berry: ¶[0082], “analyzing users 110a-n of the electronic messaging system 102 to identify a group of users 312 that have previously communicated with the page owner 106 via the electronic messaging system 102”. ¶[0054], “The term, “customized audience,” as used herein generally refers to a subset of users within the electronic messaging system”).
Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose:
partitioned into plurality of time bins.
However, Liu teaches:
partitioned into plurality of time bins as cited above in claim 1.

Regarding claim 3, Berry in view of Liu in view of Zhang teaches the computer-implemented method as recited in claim 1 as discussed above and Berry further teaches:
wherein providing the input attributes to the corresponding stages of the recurrent neural network comprises providing, for a past electronic message of the past electronic messages, information indicating an open status or a click status of the past electronic message (Zhang: Page 1370 “Data Analysis on Sequential Dependency” and pages 1371-1372, “In our framework, i(t) represents the features correlated to user’s current behavior (input attributes indicating user interactions with the past electronic messages) and h(t) represents sequential information of user’s previous behaviors (sequence data generated by previous stages of the recurrent neural network)”, wherein the behaviors are user binned click data to advertisements and the sequential data is generated by the RNN).
Berry in view of Liu in view of Zhang are combinable for the same rationale as set forth above with respect to claim 1.


Regarding claim 4, Berry in view of Liu in view of Zhang teaches the computer-implemented method as recited in claim 1 as discussed above and Berry further teaches:
wherein generating the plurality of hazard metrics comprises utilizing the recurrent neural network to generate a hazard metric for the time bin of the plurality of time bins according to a survival function embedded in the recurrent neural network, the hazard metric indicating an instantaneous probability of a user interaction to open the new electronic message at a particular time after sending the new electronic message to the client device of the user within the time bin given that the new electronic message has not been opened until the particular time (Berry:  ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action” (hazard metrics). ¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”, here, instantaneous is representing the promotional message is sending in an instant, or without any perceptible duration of time but occurs after the initial time (hazard metric). ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”, here, probability or function based on the user’s interest in any action is representing as survival function).
Although, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, Berry at least implies generate a hazard metric.
However, Liu teaches generate a hazard metric (Liu: Page 6, “use a similar strategy for generating time-specific metrics”, here, time-specific metric is representing as interaction probability metric).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computer-implemented method of determining and applying strategic digital content transmission times using machine-learning for utilizing the recurrent neural network of Berry with generating an interaction probability metric of Liu.
One would be motivated to do so to use time-specific metrics to capture the properties of users’ dynamic behaviors, i.e., when, in the message spreading which can solve the problem of learning metrics for continuous values in the model and provides a solution for modeling the dynamic behaviors of users (Liu: Page 6).
Further Berry at least implies recurrent neural network, however Zhang teaches recurrent neural network  as cited above in claim 1.

Regarding claim 5, Berry in view of Liu in view of Zhang teaches the computer-implemented method as recited in claim 4 as discussed above and Berry further teaches:
wherein executing the digital content campaign comprises; generating, based on a plurality of selected campaign parameters associated with the digital content campaign, a send time schedule for one or more client devices of users according to the plurality of hazard metrics (Berry: Berry: ¶[0085], “FIGS. 5-7 relate to the promotional messaging system determining an optimal delivery time to deliver a promotional message to a user”, here, optimal delivery time reads a subset of delivery time or time interval. ¶[0055], “the promotional messaging system 104 to create a promotional campaign via the electronic messaging system 102. For example, a merchant using the merchant system 106 can navigate through a promotional management application provided by the promotional messaging system 104 to set up, modify, and run a targeted promotional campaign (e.g., a campaign targeted at a specific group of users) via the electronic messaging system 102”, here, set up and run are representing as schedule); and 
sending, during a plurality of selected time bins, a plurality of electronic messages comprising the new electronic message according to the send time schedule (Berry: ¶[0210], “the promotional messaging system 104 can be executed on an electronic messaging system and/or social networking system, such as the electronic messaging system and social networking system described with respect to FIG. 1”. ¶[0036], “sending a promotional message to a user in a customized audience, in some embodiments, the promotional messaging system predicts when the user will become active (e.g., login or read messages) based on past activity of the user”).
Although, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, Berry at least implies generate a hazard metric.
However, Liu teaches generate the hazard metric as cited above in claim 4. 
Further Berry at least implies recurrent neural network, however Zhang teaches recurrent neural network as cited above in claim 1.

Regarding claim 6, Berry teaches a system for determining and applying strategic digital content transmission times for digital content campaigns using machine-learning, comprising: 
at least one processor (Berry: ¶[0085], “the promotional messaging system determining an optimal delivery time to deliver a promotional message to a user”. ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”. Claim 16, “A system comprising: at least one processor”); 
a non-transitory computer memory comprising a plurality of past electronic messages comprising past electronic messages for a user sent in a sequential order, the plurality of past electronic messages comprising sequential features according to the sequential order (Berry: Claim 20, “A non-transitory computer readable medium … based on past interactions of the user within an electronic messaging system; determine, based on the analysis of the activity patterns, a predicted behavior of the user with respect to the electronic messaging system; identify a delivery time associated with the predicted behavior; and deliver, at the identified delivery time, a promotional message to the user via the electronic messaging system”. ¶[0012], “the disclosed system delivers a promotional message to a user via the electronic messaging system. The disclosed system monitors the user's interactions with the electronic messaging system of the promotional message for a period (e.g., for an amount of time or upon an event occurring)”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers”, here, user interactions and time/event are representing as set of features of electronic messages, promotional message processes in linear order is representing as sequential order (comprising sequential features according to the sequential order)); and
instructions that, when executed by the at least one processor, cause the system to: [[partition]] the plurality of past electronic messages [[into a plurality of time bins]] (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to: analyze, for a user, activity patterns based on past interactions of the user within an electronic messaging system”); and
analyze the sequential features according to the sequential order of the past electronic messages via a recurrent neural network according to the sequential order to train the recurrent neural network to generate a hazard metric corresponding to a time bin for a new electronic message to the user by (Berry: Claim 20, “analyze, for a user, activity patterns based on past interactions of the user within an electronic messaging system; determine, based on the analysis of the activity patterns, a predicted behavior of the user with respect to the electronic messaging system; identify a delivery time associated with the predicted behavior; and deliver, at the identified delivery time, a promotional message to the user via the electronic messaging system”. ¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action” (engagement/interaction metrics). ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”. ¶[0256-0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”, here, activity patterns based on past interactions are representing as set of features, promotional message processes in linear order is representing as sequential order, train machine-learning algorithm is representing as train recurrent neural network, and the according to ¶[0117’s] promotional message processes in linear order (sequential) as mapped above):
generating a first predicted hazard metric for a first electronic message of the past electronic messages for the user based on sending the first electronic message in a first time bin (Berry: ¶[0047], “the promotional messaging system 104 sends a promotional message to a client device of a user. For example, the promotional messaging system 104 pushes a promotional message in the form of an electronic message to the first user 110a via a first client device 108a. (sending the first electronic message) In delivering the promotional message, the promotional messaging system 104 analyzes activity patterns of the first user 110a within the electronic messaging system 102 and determines an optimal delivery time based on a predicted behavior of the first user 110a”. ¶[0012], “the disclosed system delivers a promotional message to a user via the electronic messaging system. The disclosed system monitors the user's interactions with the electronic messaging system of the promotional message for a period (e.g., for an amount of time or upon an event occurring)”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”, here, activity patterns based on past interactions are representing as set of features, promotional message processes in linear order is representing as sequential order, and the message for the first time bin is representing as first electronic message, and the according to ¶[0117’s] promotional message processes in linear order (sequential) as mapped above), [[one or more input attributes indicating one or more user interactions with the first electronic message, and sequence data generated by a previous stage of the recurrent neural network]], the first predicted hazard metric indicating an instantaneous probability, for the first electronic message within the time bin, of a user interaction occurring after a particular time given that the user interaction has not occurred by the particular time (Berry: ¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”); and
determining weighted parameters of the recurrent neural network by comparing the first predicted hazard metric for the first electronic message to a ground-truth hazard metric for the first electronic message (Berry: ¶[0038], “the promotional messaging system ensures that users only engage with relevant (e.g., non-stale) promotional messages. In particular, upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric). If the user does not engage with the promotional message during the period, the promotional messaging system revokes the message”. ¶[0201], “comparing the current promotional campaign against one or more other promotional campaigns”. ¶[0256], “the social networking system 1702 may consider a variety of variables when determining weights for various factors used to calculate a coefficient”, here, determining weights of variables is representing as determining weight parameters, a ground-truth engagement metric measures the effectiveness of how a user engages with the promotional or advertising message, and comparing is representing the promotional message for the time-specific metric against other promotional message based on effectiveness of other time-specific metric).

Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose:
partitioned into plurality of time bins and one or more input attributes indicating one or more user interactions with the first electronic message, and sequence data generated by a previous stage of the recurrent neural network.
However, Liu teaches:
partitioned into plurality of time bins as cited above in claim 1. 
Although, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, Berry at least implies generate a hazard metric.
However, Liu teaches generate a hazard metric (Liu: Page 6, “use a similar strategy for generating time-specific metrics”, here, time-specific metric is representing as interaction probability metric).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computer-implemented method of determining and applying strategic digital content transmission times using machine-learning for utilizing the recurrent neural network of Berry with generating an interaction probability metric of Liu.
One would be motivated to do so to use time-specific metrics to capture the properties of users’ dynamic behaviors, i.e., when, in the message spreading which can solve the problem of learning metrics for continuous values in the model and provides a solution for modeling the dynamic behaviors of users (Liu: Page 6).
However, Liu does not distinctly disclose one or more input attributes indicating one or more user interactions with the first electronic message, and sequence data generated by a previous stage of the recurrent neural network.
Zhang teaches one or more input attributes indicating one or more user interactions with the first electronic message, and sequence data generated by a previous stage of the recurrent neural network (Zhang: Page 1370 “Data Analysis on Sequential Dependency” and pages 1371-1372, “In our framework, i(t) represents the features correlated to user’s current behavior (input attributes indicating user interactions with the past electronic messages) and h(t) represents sequential information of user’s previous behaviors (sequence data generated by previous stages of the recurrent neural network)”, wherein the behaviors are user binned click data to advertisements and the sequential data is generated by the RNN). 
Further, Berry at least implies using a recurrent neural network (see mapping above), however Zhang teaches using a recurrent neural network (Zhang: Page 1370 “Data Analysis on Sequential Dependency” and pages 1371-1372, “recurrent neural network” utilization for “sequential prediction”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify computer-implemented method of determining and applying strategic digital content transmission times using machine-learning, as taught by Berry as modified by partitioning into plurality of time bins as taught by Liu, to include using an RNN for sequential prediction of user click of an advertisement as taught by Zhang in order to ensure “enhancing the accuracy of click prediction.” (Zhang, section Introduction).

Regarding claim 7, Berry in view of Liu in view of Zhang teaches the system as recited in claim 6 as discussed above and Berry further teaches:
further comprising instructions that, when executed by the at least one processor cause the system to [[partition]] the plurality of past electronic messages [[into the plurality of time bins]] by (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to: analyze, for a user, activity patterns based on past interactions of the user within an electronic messaging system”):
determining a planning window for a digital content campaign (Berry: ¶[0036], “the promotional messaging system determines a delivery time for the promotional message”, here, a time period indicates planning window); and
based on the planning window, generating the plurality of time bins such that the plurality of time bins span the planning window and the plurality of past electronic messages are divided among the plurality of time bins according to a grouping proportion (Berry: ¶[0038], “To determine an optimal delivery time, the promotional messaging system analyzes a user's activity patterns within the electronic messaging system. Based on the analysis, the promotional messaging system identifies a predicted behavior. Using the predicted behavior, the promotional messaging system determines a delivery time for the promotional message, such as just before or just after the occurrence of the predicted behavior”. ¶[0172], “As shown in FIG. 10B, the graphical user interface 1002b shows that a number of promotional messages have been sent to users. The promotional messages may be part of the same promotional campaign or different campaigns”).
Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose:
partitioned into the plurality of time bins.
However, Liu teaches:
partitioned into the plurality of time bins as cited above in claim 1.

Regarding claim 8, Berry in view of Liu in view of Zhang teaches the system as recited in claim 6 as discussed above and Berry further teaches: 
further comprising instructions that, when executed by the at least one processor, cause the system to train the recurrent neural network by (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to”. ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”):
generating a second predicted hazard metric for a second electronic message of the past electronic messages for the user (Berry: ¶[0046], “the promotional messaging system 104 as part of the electronic messaging system 102. As a brief overview, the promotional messaging system 104 improves delivery of promotional messages to users in a customized audience who are selected from the user 110a-n. For example, if a first user 110a and a second user 110b have previously communicated with the merchant via the electronic messaging system 102, the promotional messaging system 104 includes the first user 110a and the second user 110b in a customized audience for a promotional campaign”. Further,¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”); and
compare the second predicted hazard metric for the second electronic message to a ground-truth hazard metric for the second electronic message (Berry: ¶[0038], “the promotional messaging system ensures that users only engage with relevant (e.g., non-stale) promotional messages. In particular, upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric). If the user does not engage with the promotional message during the period, the promotional messaging system revokes the message”. ¶[0201], “comparing the current promotional campaign against one or more other promotional campaigns”, here, a ground-truth engagement metric measures the effectiveness of how a user engages with the promotional or advertising message, and comparing is representing the promotional message for the time-specific metric against other promotional message based on effectiveness of other time-specific metric).
Although, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, Berry at least implies generating a second predicted hazard metric.
However, Liu teaches generating a second predicted hazard metric which is representing as a probability metric as cited above in claim 4.
Further Berry at least implies recurrent neural network, however Zhang teaches recurrent neural network as cited above in claim 6.

Regarding claim 9, Berry in view of Liu in view of Zhang teaches the system as recited in claim 8 as discussed above and Berry further teaches: 
wherein generating the first predicted hazard metric further comprises generating additional sequence data corresponding to the first electronic message, [[based on the one or more input attributes and the sequence data generated by the previous stage of the recurrent neural network]] (Berry: ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”. ¶[0012], “the disclosed system delivers a promotional message to a user via the electronic messaging system. The disclosed system monitors the user's interactions with the electronic messaging system of the promotional message for a period (e.g., for an amount of time or upon an event occurring)”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”, here, activity patterns based on past interactions are representing as set of features, promotional message processes in linear order (FIFO) is representing as first sequential order), and
further comprising instructions that, when executed by the at least one processor, cause the system to generate the second predicted hazard metric based on the sequence data corresponding to the first electronic message (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”).
However, Berry but does not distinctly disclose: based on the one or more input attributes and the sequence data generated by the previous stage of the recurrent neural network.
Zhang teaches based on the one or more input attributes and the sequence data generated by the previous stage of the recurrent neural network (Zhang: Page 1370 “Data Analysis on Sequential Dependency” and pages 1371-1372, “In our framework, i(t) represents the features correlated to user’s current behavior (input attributes indicating user interactions with the past electronic messages) and h(t) represents sequential information of user’s previous behaviors (sequence data generated by previous stages of the recurrent neural network)”, wherein the behaviors are user binned click data to advertisements and the sequential data is generated by the RNN).
Berry in view of Liu in view of Zhang are combinable for the same rationale as set forth above with respect to claim 6.
Further, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, Berry at least implies generate the second predicted hazard metric.
However, Liu teaches generate the second predicted hazard metric which is representing as a probability metric as cited above in claim 4.
Further still, Berry at least implies recurrent neural network, however Zhang teaches recurrent neural network as cited above in claim 6.

Regarding claim 10, Berry in view of Liu in view of Zhang teaches the system as recited in claim 6 as discussed above and Berry further teaches: 
further comprising instructions that, when executed by the at least one processor, cause the system to train the recurrent neural network by providing (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to”. ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”), 
as input to the recurrent neural network, the one or more input attributes associated with the first electronic message (Berry: ¶[0221], “input to, receive output from, and otherwise transfer data to and receive data from computing device 1600”. ¶[0227], “The social networking system may, with input from a user, create and store in the social networking system a user profile associated with the user. As described above, the user profile may include demographic information, communication channel information, and information on personal interests of the user”, here, input to via computing device to network is representing as input to neural network), 
the one or more input attributes comprising information indicating an open status or a click status of at least one past electronic message sent prior to the first electronic message according to first sequential order and the first time bin corresponding to the first electronic message (Berry: ¶[0077], “ the merchant can provide input for additional parameters that further target a promotional campaign to a specific set of users. For example, as FIG. 3C illustrates, in addition to selecting a customized audience as that includes users that have previously communicated with the merchant via the electronic messaging system, the merchant can select one or more user parameters 314a-c”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”, here, linear order is representing as first sequential order, provide input is representing as input to neural network via I/O device. Further, ¶[0130], “a response corresponds to a user opening and/or viewing the promotional message”).
Further Berry at least implies recurrent neural network, however Zhang teaches recurrent neural network as cited above in claim 6.

Regarding claim 11, Berry in view of Liu in view of Zhang teaches the computer-implemented method as recited in claim 6 as discussed above and Berry further teaches:
wherein generating the first predicted hazard metric comprises generating a hazard metric associated with a user interaction comprising an action to open the first electronic message (Berry:  ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action” (hazard metrics). ¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”, here, instantaneous is representing the promotional message is sending in an instant, or without any perceptible duration of time but occurs after the initial time (hazard metric). ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”, here, probability or function based on the user’s interest in any action is representing as survival function).
Although, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, Berry at least implies generating the first predicted hazard metric.
However, Liu teaches generating the first predicted hazard metric which is representing as a probability metric as cited above in claim 4.

Regarding claim 12, Berry in view of Liu in view of Zhang teaches the system as recited in claim 11 as discussed above and Berry further teaches: 
further comprising instructions that, when executed by the at least one processor cause the system to (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to”): 
provide for display, within a user interface of an administrator client device, an option to select an interaction probability type of engagement metric or a hazard type of engagement metric (Berry: ¶[0167], “one or more administrators for the merchant can use various types of client devices to access the graphical user interfaces 1002a-b”. ¶[0061], “the user may select an option to receive offers, solicitations, updates, and/or other information from the merchant via the electronic messaging system 102”. ¶[0038], “the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”);
receive, from the administrator client device, an indication of a selection of the hazard type of engagement metric (Berry: ¶[0064], “the electronic message system 102 receives information regarding a user's ongoing communication session with the merchant and utilizes that information to seamlessly continue that communication”. ¶[0038], “the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”); and
train the recurrent neural network utilizing the first predicted hazard metric based on the selection of the hazard type of engagement metric (Berry: ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”. ¶[0038], “the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”).
Further Berry at least implies recurrent neural network, however Zhang teaches recurrent neural network as cited above in claim 6.

Regarding claim 13, Berry teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to (Berry: Claim 20, “A non-transitory computer readable medium … based on past interactions of the user within an electronic messaging system; determine, based on the analysis of the activity patterns, a predicted behavior of the user with respect to the electronic messaging system; identify a delivery time associated with the predicted behavior; and deliver, at the identified delivery time, a promotional message to the user via the electronic messaging system”. ¶[0012], “the disclosed system delivers a promotional message to a user via the electronic messaging system. The disclosed system monitors the user's interactions with the electronic messaging system of the promotional message for a period (e.g., for an amount of time or upon an event occurring)”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers”, here, user interactions and time/event are representing as set of features of electronic messages, promotional message processes in linear order is representing as sequential order):
[[partition]] a plurality of past electronic messages [[into a plurality of time bins]], wherein the plurality of past electronic messages comprises past electronic messages for a user sent in a sequential order, the past electronic messages for the user comprising sequential features according to the sequential order (Berry: Claim 1, “analyzing, for a user and by at least one processor, activity patterns based on past interactions of the user within an electronic messaging system”. ¶[0102], “the promotional messaging system predates the timestamp of a promotional message”. ¶[0012], “the disclosed system delivers a promotional message to a user via the electronic messaging system. The disclosed system monitors the user's interactions with the electronic messaging system of the promotional message for a period (e.g., for an amount of time or upon an event occurring)”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”, here, activity patterns based on past interactions are representing as set of features, promotional message processes in linear order is representing as sequential order (comprising sequential features according to the sequential order));
for a digital content campaign comprising a new electronic message for the user, determine a time bin of the plurality of time bins for sending the new electronic message to a client device of the user by (Berry: ¶[0033], “the promotional messaging system intelligently determines an ideal time, based on predicted behavior, to deliver promotional messages to users of the customized audience”. ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”):
generating, for the time bin, a hazard metric using a recurrent neural network comprising weighted parameters determined based on the sequential features corresponding to the sequential order of the past electronic messages for the user by providing (Berry: ¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action” (engagement/interaction metrics). ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”. ¶[0256-0257], “the social networking system 1702 may consider a variety of variables when determining weights for various factors used to calculate a coefficient” for “machine-learning algorithms trained on historical actions and past user responses”, here, determining weights of variables is representing as determining weight parameters for machine learning model is essentially representing as a neural network), [[to corresponding stages of the recurrent neural network, input attributes indicating user interactions with the past electronic messages and sequence data generated by previous stages of the recurrent neural network]], wherein the hazard metric indicates an instantaneous probability, for the new electronic message sent within the time bin, of a user interaction with the new electronic message resulting occurring after a particular time given that the user interaction has not occurred by the particular time from sending the new electronic message to the user within the time bin (Berry: ¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”); and
selecting the time bin from the plurality of time bins based on the hazard metric for the time bin (Berry: ¶[0095-0096], “the promotional messaging system 104 uses the time zone where the user is located to select a delivery time before the user wakes up (e.g., before 5:30 AM local time). In step 514, the promotional messaging system 104 delivers the promotional message to the client device 108n of the user near the delivery time”); and
executing the digital content campaign by sending the new electronic message to the client device of the user based on the determined time bin (Berry: ¶[0196-0197], “the promotional messaging system 104 may determine to pause messages send on behalf of the merchant for the threshold time period. Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”).
Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose: partitioned into plurality of time bins, and to corresponding stages of the recurrent neural network, input attributes indicating user interactions with the past electronic messages and sequence data generated by previous stages of the recurrent neural network.
However, Liu teaches:
partitioned into plurality of time bins (Liu: Page 6, “partition the time interval into discrete time bins”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computer-implemented method of determining and applying strategic digital content transmission times using machine-learning of Berry with partitioning into plurality of time bins of Liu.
One would be motivated to do so to overcome the data sparsity problem where the time interval is calculated via a nonlinear interpolation method which can solve the problem of learning metrics for continuous values in the model and provides a solution for modeling the dynamic behaviors of users (Liu: Page 6).
However, Liu does not distinctly disclose to corresponding stages of the recurrent neural network, input attributes indicating user interactions with the past electronic messages and sequence data generated by previous stages of the recurrent neural network.
Zhang teaches to corresponding stages of the recurrent neural network, input attributes indicating user interactions with the past electronic messages and sequence data generated by previous stages of the recurrent neural network (Zhang: Page 1370 “Data Analysis on Sequential Dependency” and pages 1371-1372, “In our framework, i(t) represents the features correlated to user’s current behavior (input attributes indicating user interactions with the past electronic messages) and h(t) represents sequential information of user’s previous behaviors (sequence data generated by previous stages of the recurrent neural network)”, wherein the behaviors are user binned click data to advertisements and the sequential data is generated by the RNN). 
Further, Berry at least implies using a recurrent neural network (see mapping above), however Zhang teaches using a recurrent neural network (Zhang: Page 1370 “Data Analysis on Sequential Dependency” and pages 1371-1372, “recurrent neural network” utilization for “sequential prediction”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify computer-implemented method of determining and applying strategic digital content transmission times using machine-learning, as taught by Berry as modified by partitioning into plurality of time bins as taught by Liu, to include using an RNN for sequential prediction of user click of an advertisement as taught by Zhang in order to ensure “enhancing the accuracy of click prediction.” (Zhang, section Introduction).

Regarding claim 14, Berry in view of Liu in view of Zhang teaches claim 13 as discussed above and Berry further teaches: 
further comprising instructions that, when executed by the at least one processor, cause the computing device to [[partition]] the plurality of past electronic messages into the plurality of time bins according to a grouping proportion (Berry: ¶[0082], “analyzing users 110a-n of the electronic messaging system 102 to identify a group of users 312 that have previously communicated with the page owner 106 via the electronic messaging system 102”. ¶[0054], “The term, “customized audience,” as used herein generally refers to a subset of users within the electronic messaging system”),
wherein the grouping proportion comprises an equal division of past electronic messages across the plurality of time bins (Berry: ¶[0038], “the promotional messaging system determines a delivery time for the promotional message, such as just before or just after the occurrence of the predicted behavior”. ¶[0172], “As shown in FIG. 10B, the graphical user interface 1002b shows that a number of promotional messages have been sent to users. The promotional messages may be part of the same promotional campaign or different campaigns”).
Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose:
partitioning into plurality of time bins.
However, Liu teaches:
partitioning into plurality of time bins as cited above in claim 1.

Regarding claim 15, Berry in view of Liu in view of Zhang teaches claim 13 as discussed above and Berry further teaches:
further comprising instructions that, when executed by the at least one processor, cause the computing device to:
generate, for a second time bin of the plurality of time bins, a second hazard metric for the new electronic message to the user using the recurrent neural network trained on the past electronic messages for the user (Berry: ¶[0055], “the promotional messaging system 104 to create a promotional campaign via the electronic messaging system 102”. ¶[0175], “The method 1100 includes an act 1110 of delivering a message to a user. In particular, the act 1110 may involve delivering a promotional message 912 (or another electronic message) on behalf of a page owner 106 to an inbox 904 of a user within an electronic messaging system 102”, here, delivering another message reads delivering message in another time or second time); and
select the time bin from the plurality of time bins by comparing the hazard metric for the time bin and the second hazard metric for the second time bin (Berry: ¶[0095-0096], “the promotional messaging system 104 uses the time zone where the user is located to select a delivery time before the user wakes up (e.g., before 5:30 AM local time). In step 514, the promotional messaging system 104 delivers the promotional message to the client device 108n of the user near the delivery time”. ¶[0038], “the promotional messaging system ensures that users only engage with relevant (e.g., non-stale) promotional messages. In particular, upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”).
Although, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, Berry at least implies generate a hazard metric.
However, Liu teaches generate the hazard metric as cited above in claim 4.
Further Berry at least implies recurrent neural network, however Zhang teaches recurrent neural network as cited above in claim 13.

Regarding claim 16, Berry in view of Liu in view of Zhang teaches claim 15 as discussed above and Berry further teaches:
further comprising instructions that, when executed by the at least one processor, cause the computing device to select the second time bin by comparing the time bin and the second time bin to a frequency parameter that limits a frequency of sending electronic messages to the client device of the user (Berry: Claim 20, “A non-transitory computer readable medium” with instructions for ¶[0095-0096], “the promotional messaging system 104 uses the time zone where the user is located to select a delivery time before the user wakes up (e.g., before 5:30 AM local time). In step 514, the promotional messaging system 104 delivers the promotional message to the client device 108n of the user near the delivery time”. ¶[0105], “sending a promotional message to a user if the user has multiple promotional messages (read and/or unread) in his or her inbox. Other rules can include timing restrictions (e.g., not sending a promotional message in the middle of the night when it could wake the user), priority restrictions, and/or frequency restrictions”).

Regarding claim 17, Berry in view of Liu in view of Zhang teaches claim 13 as discussed above and Berry further teaches:
further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
determine, utilizing the recurrent neural network, a subset of time bins for sending a plurality of electronic messages to the client device of the user by selecting a predetermined number of time bins of the plurality of time bins ranked according to a plurality of hazard metrics generated by the recurrent neural network (Berry: ¶[0095-0096], “the promotional messaging system 104 uses the time zone where the user is located to select a delivery time before the user wakes up (e.g., before 5:30 AM local time). In step 514, the promotional messaging system 104 delivers the promotional message to the client device 108n of the user near the delivery time”. ¶[0085], “FIGS. 5-7 relate to the promotional messaging system determining an optimal delivery time to deliver a promotional message to a user”, here, optimal delivery time reads a subset of delivery time or time interval. ¶[0256-0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”, here, activity patterns based on past interactions are representing as set of features, promotional message processes in linear order is representing as sequential order, train machine-learning algorithm is representing as train recurrent neural network to generate outputs); and
generate a send schedule for sending the plurality of electronic messages according to the determined subset of time bins (Berry: ¶[0055], “the promotional messaging system 104 to create a promotional campaign via the electronic messaging system 102. For example, a merchant using the merchant system 106 can navigate through a promotional management application provided by the promotional messaging system 104 to set up, modify, and run a targeted promotional campaign (e.g., a campaign targeted at a specific group of users) via the electronic messaging system 102”, here, set up and run are representing as schedule).
Further Berry at least implies generated by the recurrent neural network, however Zhang teaches generated by the recurrent neural network as cited above in claim 13.

Regarding claim 18, Berry in view of Liu in view of Zhang teaches claim 17 as discussed above and Berry further teaches:
further comprising instructions that, when executed by the at least one processor, cause the computing device to execute the digital content campaign by sending the plurality of electronic messages to the client device of the user according to the send schedule (Berry: ¶[0210], “the promotional messaging system 104 can be executed on an electronic messaging system and/or social networking system, such as the electronic messaging system and social networking system described with respect to FIG. 1”. ¶[0036], “sending a promotional message to a user in a customized audience, in some embodiments, the promotional messaging system predicts when the user will become active (e.g., login or read messages) based on past activity of the user”).

Regarding claim 19, Berry in view of Liu in view of Zhang teaches claim 17 as discussed above and Berry further teaches:
further comprising instructions that, when executed by the at least one processor, cause the computing device to:
group the user into a cluster of users corresponding to the send schedule including the subset of time bins (Berry: ¶[0037], “messages are sent to specific people. Thus, if the merchant sends a promotional message to a targeted group of users (e.g., Caucasian females of age x and income y), the personal identities of each user in the group of users are coupled with the matching characteristics”. ¶[0055], “the promotional messaging system 104 to create a promotional campaign via the electronic messaging system 102. For example, a merchant using the merchant system 106 can navigate through a promotional management application provided by the promotional messaging system 104 to set up, modify, and run a targeted promotional campaign (e.g., a campaign targeted at a specific group of users) via the electronic messaging system 102”, here, set up and run are representing as schedule); and
present, within a user interface of an administrator client device, the cluster of users with the send schedule (Berry: ¶[0221], “The I/O interface 1608 may also include one or more devices for presenting output to a user”. ¶[0055], “the promotional messaging system 104 to set up, modify, and run a targeted promotional campaign (e.g., a campaign targeted at a specific group of users) via the electronic messaging system 102”).

Regarding claim 20, Berry in view of Liu in view of Zhang teaches claim 19 as discussed above and Berry further teaches:
further comprising instructions that, when executed by the at least one processor, cause the computing device to:
present, within the user interface of the administrator client device, the cluster of users with the send schedule in a first location and a first size based on the subset of time bins and a number of users within the cluster of users (Berry: ¶[0221], “The I/O interface 1608 may also include one or more devices for presenting output to a user”. ¶[0055], “the promotional messaging system 104 to set up, modify, and run a targeted promotional campaign (e.g., a campaign targeted at a specific group of users) via the electronic messaging system 102”, here, set up and run are representing as schedule. ¶[0077], “in addition to selecting a customized audience as that includes users that have previously communicated with the merchant via the electronic messaging system, the merchant can select one or more user parameters 314a-c. In particular, the user can specify one or more locations 314a of users”. ¶[0210], “the promotional messaging system 104 can be executed on an electronic messaging system and/or social networking system, such as the electronic messaging system and social networking system described with respect to FIG. 1”. ¶[0036], “sending a promotional message to a user in a customized audience, in some embodiments, the promotional messaging system predicts when the user will become active (e.g., login or read messages) based on past activity of the user”.); 
present, within the user interface of the administrator client device, an additional cluster of users with an additional send schedule in a second location and a second size based on an additional subset of time bins and a number of users within the additional cluster of users (Berry: ¶[0221], “The I/O interface 1608 may also include one or more devices for presenting output to a user”. ¶[0055], “the promotional messaging system 104 to set up, modify, and run a targeted promotional campaign (e.g., a campaign targeted at a specific group of users) via the electronic messaging system 102”, here, set up and run are representing as schedule. ¶[0077], “in addition to selecting a customized audience as that includes users that have previously communicated with the merchant via the electronic messaging system, the merchant can select one or more user parameters 314a-c. In particular, the user can specify one or more locations 314a of users”. ¶[0210], “the promotional messaging system 104 can be executed on an electronic messaging system and/or social networking system, such as the electronic messaging system and social networking system described with respect to FIG. 1”. ¶[0036], “sending a promotional message to a user in a customized audience, in some embodiments, the promotional messaging system predicts when the user will become active (e.g., login or read messages) based on past activity of the user”.); and 
execute digital content campaign for the cluster of users in response to a selection of the cluster of users via the user interface (Berry: ¶[0085], “FIGS. 5-7 relate to the promotional messaging system determining an optimal delivery time to deliver a promotional message to a user”, here, optimal delivery time reads a subset of delivery time or time interval. ¶[0055], “the promotional messaging system 104 to create a promotional campaign via the electronic messaging system 102. For example, a merchant using the merchant system 106 can navigate through a promotional management application provided by the promotional messaging system 104 to set up, modify, and run a targeted promotional campaign (e.g., a campaign targeted at a specific group of users) via the electronic messaging system 102”, here, set up and run are representing as schedule. ¶[0221], “The I/O interface 1608 may also include one or more devices for presenting output to a user”.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123